P-2 06/14 SUPPLEMENT DATED June 30, 2014 TO THE PROSPECTUS DATED DECEMBER 1, 2013 OF FRANKLIN EMERGING MARKET DEBT OPPORTUNITIES FUND (Franklin Global Trust) The prospectus is amended as follows: The cover page of, and the name references within, the Summary Prospectus and the Prospectus are amended to reflect new fund or trust names as follows: Franklin Emerging Market Debt Opportunities Fund (formerly, Franklin Templeton Emerging Market Debt Opportunities Fund) Please keep this supplement for future reference.
